Citation Nr: 1417148	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  04-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for cervical strain.

2.  Entitlement to an initial disability rating in excess of 20 percent for right carpal tunnel syndrome.

3.  Entitlement to a noncompensable initial disability rating for onychomycosis, bilateral feet.

4.  Entitlement to an effective date earlier than June 5, 2009 for the grant of service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part, granted service connection for cervical strain; right carpal tunnel syndrome; and onychomycosis, bilateral feet.  In that decision the St. Petersburg RO granted initial disability ratings of 10 percent, 10 percent, and zero percent for the (1) cervical strain, (2) right carpal tunnel syndrome, and (3) onychomycosis, bilateral feet, respectively.  The case has since been transferred to the jurisdiction of the Atlanta, Georgia RO.  This matter also comes before the Board on appeal from a February 2010 rating decision of the RO in in Atlanta, Georgia.

The Board remanded the case to the RO in August 2006 to afford the Veteran a requested hearing before a Veterans Law Judge.  The Veteran testified on these claims in January 2007 at a Travel Board Hearing before a Veterans Law Judge (VLJ).  That VLJ is no longer employed at the Board, and in April 2009 the Veteran was notified of this and of his right to be afforded the opportunity for another hearing under 38 C.F.R. § 20.707 (2011).  The Veteran declined.

For various reasons, as to these issues the Board further remanded the case to the RO in July 2007, August 2009, and May 2010.  

Subsequent to the Board decision of May 2010, the RO granted several  claims that were the subject of issues in that decision.  On that basis, previously appealed claims are no longer on appeal before the Board, including claims for service connection for (1) left carpal tunnel syndrome; (2) mechanical low back pain; (3) left patellar femoral syndrome; (4) allergic rhinitis; (5) rectus abdominus muscle strain; and (5) tinea capitis.

In a February 2012 decision, the Board issued a decision that increased the evaluations for a cervical strain and for right carpal tunnel syndrome from 10 to 20 percent and denied the claim for an increased evaluation for onychomycosis.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the January 2007 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  The portion of the Board's February 2012 decision granting increased evaluations remains in effect.  To date, however, there is no indication that the Board's favorable determinations increasing the rating of the Veteran's sarcoidosis and right carpal tunnel syndrome to 20 percent each has been implemented and this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's cervical strain, in light of the Veteran's pain and corresponding functional impairment, is productive of moderate limitation of motion of the cervical spine, with the condition manifested by disability analogous to limitation of flexion to 30 degrees but not less; however, the preponderance of the evidence is against a finding of severe limitation of motion of the cervical spine and there is no evidence of favorable ankylosis of the entire cervical spine, or of incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least four weeks during any prior 12 month period.

2.  Right carpal tunnel syndrome is productive of neurologic impairment approximating moderate incomplete paralysis of the right upper extremity median nerve; however, the preponderance of the evidence shows that the disability is not productive of severe incomplete paralysis of the right upper extremity median nerve.

3.  The Veteran's onychomycosis, bilateral feet, involves less than five percent of the entire body or of exposed areas affected; does not require systemic therapy; and does not involve exfoliation, exudation, or itching of exposed surface or extensive area.  

4.  In a July 2007 decision, the Board denied service connection for sleep apnea, and the Court of Appeals for Veterans Claims (Court) affirmed this portion of the Board decision in a December 2008 Memorandum Decision.

5.  The Veteran's application to reopen his claim of entitlement to service connection for chronic non-specific urethritis and prostatitis was received by VA on June 5, 2009.

6.  In a rating decision dated in February 2010, the RO granted service connection for sleep apnea, effective June 5, 2009, the date of receipt of the application to reopen the service connection claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a cervical strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5287, 5290, 5293 (2001); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2013). 

2.  The criteria for a rating in excess of 20 percent for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2013).

3.  The criteria for a compensable disability for onychomycosis of both feet are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 7813 (2001 and 2013).

4.  The criteria for an effective date earlier than June 5, 2009 for a grant of service connection for sleep apnea have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this case, the Veteran's claims for service connection on appeal were granted and initial disability ratings were assigned as a result of rating action on appeal.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has obtained pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service medical records and reports of his post-service treatment for hearing loss.  There is no specific indication of the existence of any pertinent post-service treatment records that are not on file.  

VA afforded the Veteran formal VA examinations to evaluate the nature, extent and severity of the conditions subject to this appeal.  The findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran does not report that these conditions have worsened since the examinations, and thus a remand is not required solely due to the passage of time since the most recent pertinent VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the January 2007 hearing, the Veterans Law Judge (VLJ) discussed the elements that were lacking to substantiate the Veteran's claim.  The VLJ's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing, and  indeed, he has declined the opportunity to testify at another Board hearing.  In any event, the hearing generally focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  In addition, to the extent that the VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims, this was not necessary because the Veteran volunteered his treatment history and symptoms since service.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In regards to the claim for an earlier effective date for the grant of service connection for sleep apnea, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

II.  Merits of the Disability Rating Claims

The Veteran asserts that his claimed disabilities on appeal each warrant a higher disability rating than that currently assigned.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected disorders are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

A. Cervical Strain

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now classified as Diagnostic Code 5243) for intervertebral disc syndrome.

The Board is required to consider the claim in light of both the former and revised schedular criteria to determine whether a higher initial disability rating is warranted for the Veteran's cervical strain.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  However, the Veteran does get the benefit of having both the former and revised regulations considered for the period after the change was made.  See VAOPGCPREC 3-2000.  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5287, in effect prior to September 26, 2003, a 40 percent rating was assigned for unfavorable ankylosis of the cervical spine.  A 30 percent rating was assigned for favorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5290, in effect prior to September 26, 2003, ratings of 30, 20, and 10 percent were assigned for severe, moderate, and slight limitation of motion of the cervical spine, respectively.  38 C.F.R. § 4.71a (2001).

Under Diagnostic Code 5293, in effect prior to September 23, 2002, a 60 percent rating was assigned for pronounced, persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  A 40 percent rating was assigned for severe, recurring attacks with intermittent relief.  A 20 percent rating was assigned for moderate, recurring attacks.  38 C.F.R. § 4.71a (2001).

Under the revised criteria, effective from September 26, 2003, disabilities of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2013).

The General Rating Formula provides for a single set of criteria for rating conditions of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The Veteran's service-connected cervical strain, was originally rated under the previously effective criteria, under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001), for limitation of motion of the cervical spine.  The cervical strain is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011), the code for evaluating cervical or lumbar strain.  

Under VA's revised Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under the General Rating Formula, a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Higher ratings are available for more severe symptoms.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of cervical spine disability, an unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a disability rating in excess of the 20 percent disability rating in effect for his cervical strain.  There are no other separate disability ratings in effect for any associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 20 percent currently in effect for the cervical strain.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the cervical strain.  The Board has reviewed the pertinent competent evidence of record including VA and private treatment records, and the reports of a VA examinations.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the VA examination reports.


1.  Evidence in Light of Criteria Effective Prior to September 23, 2003

The evidence available prior to the effective date for the revisions discussed above, September 26, 2003, includes the report of VA examination in June 2003.  The report of the June 2003 VA examination shows that the Veteran reported he had daily flare-ups with muscle spasm, radiation of pain up to the neck, into his head and down his arm with daily pain for which medication was not effective.  

Examination included range of motion showing flexion was 30/30; extension was 30/30; lateral flexion was 40/40, bilaterally; and rotation was 40/55 bilaterally, with tenderness to the left by history.  The Veteran had increased sensitivity to his left arm and right hand; normal pulses; normal strength; no muscle wasting.  Tinel sign with radiation up the arm not distally; his Fallon sign was negative bilaterally.  X-ray examination of the cervical spine showed normal cervical spine.  The examination report contains a diagnosis of cervical spine muscle strain; tension headaches by history; and carpal tunnel syndrome bilaterally by history.

Notably, service connection is in effect for right and left carpal tunnel syndrome, and the evidence does not show any separate neurological disability associated with the cervical strain.  Review of the evidence available prior to the effective date for revisions discussed above, September 26, 2003, does not show that a disability rating in excess of 20 percent is warranted for cervical strain.  Specifically, the evidence does not show that the condition is productive of severe limitation of motion of the cervical spine, and certainly does not show that there was any ankylosis of the cervical spine, or more than moderate recurring attacks of intervertebral disc syndrome.

Thus on the basis of the previous rating criteria effective prior to September 26, 2003, the evidence at that time is not productive of symptoms in excess of the  rating criteria for a 20 percent disability rating for cervical strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293 (2001).  

Below the Board considers whether a higher rating is warranted for the period since September 26, 2003, on the basis of the rating criteria as in effect since that date.  

2.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence shows no incapacitating episodes to any extent that would warrant an evaluation in excess of the existing 20 percent on the basis of incapacitating episodes.  The evidence does not show that for any part of the appeal that there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the any prior 12 month period, so as to warrant a 40 percent disability rating on the basis of incapacitating episodes, the next highest available after 20 percent.  

That is, there is no evidence of such period length of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).  

Notably, the report of the September 2010 VA examination contains a specific finding that there had been no incapacitating episodes of cervical pain in the past year when the Veteran was placed on bed rest by a physician.  None of the evidence on file otherwise shows that the Veteran has had any significant incapacitating episodes, and none of the evidence indicates that he had any episodes having a total duration of at least four weeks during the any prior 12 month period.

The Board notes that the new evidence relating to the claim of an increased evaluation for a cervical strain received since the vacated February 2012 Board decision is a January 2008 report from a rehabilitation engineering consultation recommending modifications to the Veteran's work station due to neck and back pain.
   
Thus, an evaluation in excess of the 20 percent rating in effect for the cervical strain is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.


3.  Musculoskeletal Cervical Spine Disability Evaluation Based on Range of Motion

The Board has reviewed the pertinent competent evidence of record.  After affording the Veteran the benefit of any remaining doubt to his favor, and after considering the degree of additional limitation of motion due to functional loss involving such factors as painful motion, fatigue, and weakness, the Board finds that an evaluation in excess of 20 percent is not warranted for the cervical strain disability.  

In this regard, the September 2009 VA examination report shows that the Veteran reported taking Flexeril and Tylenol as needed, using 10 Tylenol units per week.  He reported that he had pain with head movements.  The Veteran reported having related fatigue, decreased motion, stiffness, weakness and spasm.  The pain was moderate to severe and would last 15 to 45 minutes, about 50 percent of the day.  

On examination, the Veteran's posture and head position was normal. There was no cervical spine ankylosis, spasm, atrophy, guarding, or weakness, but there was pain and tenderness.  The report noted there were no abnormal spinal curvatures.  On range of motion examination of the cervical spine from zero degrees, flexion was to 40 degrees; extension to 45 degrees; left and right lateral flexion were to 40 degrees; left and right lateral rotations were to 65 degrees.  There was objective evidence of pain on active range of motion.  There was no objective evidence of pain, or additional limitations, following repetition of motions.  Examination findings included that there was objective evidence (grimacing) of pain on range of motion of the cervical spine, including: flexion, with pain at 40 degrees; extension, with pain from 40 to 45 degrees; lateral flexion with pain at 40 degrees, bilaterally; and lateral rotation, with pain from zero to 65 degrees, bilaterally. 

The September 2009 VA examination report noted there no need for cervical imaging and there was no vertebral fracture or incapacitating episodes due to intervertebral disc syndrome.  The report noted that the Veteran was employed and had an employment history that included lost time of 60 days from work during the past 12-month period.  The report concluded with a diagnosis of chronic cervical strain, with effects on the Veteran's usual occupation resulting in increased absenteeism, pain with computer work, frequent head movements.  The Veteran had difficulty lifting and carrying due to pain.

Based on the foregoing and given the Veteran's recent competent report of constant severe pain, the Board finds that after consideration of the additional functional loss due to that pain and other factors, the Veteran's low back condition is productive of forward flexion of the cervical spine effectively limited to 30 degrees or less.  Notably, at the recent VA examination measurement of cervical flexion, the VA examiner measured forward flexion to be to 40 degrees, albeit with pain; and necessitating medication of Flexeril, a muscle relaxant, and significant amounts of Tylenol for pain.  

The Board finds that the Veteran's cervical strain is productive of forward flexion of the cervical spine limited to 30 degrees after consideration of evidence of pain and stiffness, and reported weakness and other related symptoms.  Based on such evidence, the Board finds that the Veteran's symptoms most closely approximate the rating criteria required for a 20 percent disability rating throughout the course of the entire period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, the preponderance of the evidence does not demonstrate that the symptoms are productive of forward flexion of the cervical spine limited to 15 degrees or less; or favorable ankylosis of the entire cervical spine so as to warrant assigning the disability a 30 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The evidence does not show any indication of any ankylosis of the cervical spine.  

4.  Neurologic Symptoms Associated With Cervical Strain

As provided in Note (1), following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  No upper extremity neurological symptoms have been associated with the Veteran's cervical strain.  Although service connection is separately in effect for right and left carpal tunnel syndrome, these peripheral neurologic disabilities are associated with compression of the median nerve in the carpal tunnel of each upper extremity; and has not been linked by medical evidence to the Veteran's cervical strain.  

The competent evidence does not otherwise show, and the Veteran has not claimed having any other objective neurologic abnormalities associated with the cervical strain disability, so as to warrant a separate evaluation on that account.  This was addressed in the February 2001 VA examination report, in which he denied having any radiculopathy problems.  This is also explicitly addressed most recently in the August 2009 VA examination report, which found no radiculopathy on examination and that the Veteran's peripheral neuropathy of the bilateral upper extremities were secondary to his diabetes mellitus and not related to his cervical condition.

B.  Right Carpal Tunnel Syndrome

The Veteran is seeking a disability rating in excess of 20 percent for right carpal tunnel syndrome.  In rating diseases of the peripheral nerves such as carpal tunnel syndrome, it should be noted that neuritis, either cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2013).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2013).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's right carpal tunnel syndrome is evaluated as 20 percent disabling under Diagnostic Code 8515, which provides the rating criteria for paralysis of the median nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8515 (2013).  

The August 2011 VA examination shows that the Veteran's right upper extremity is his minor extremity, as he is left handed.  Under Diagnostic Code 8515, a 40 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the minor hand.  A 60 percent disability rating is assigned for complete paralysis of the median nerve of the minor upper extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

Diagnostic Codes 8615 and 8715 address the criteria for evaluating neuritis and neuralgia of the median nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8715 (2013).

The salient medical evidence is contained in the reports of VA examinations in October 2009, September 2010 and August 2011.  There is no significant competent evidence on file in conflict with the findings of these reports.

The report of the October 2009 VA examination shows that the Veteran reported having pain and tingling in the right hand that had worsened since 2001.  He reported wearing a wrist splint all the time.  On examination the Veteran had normal manual muscle strength of the right hand and fingers.  Sensory examination showed normal vibration sense and decreased pain and light touch sense, involving the right median nerve.  There was no muscle atrophy, tremors, or other abnormal movements but there was abnormal muscle tone or bulk.  Tinel's signs for carpal tunnel syndrome was positive.  

The diagnosis was carpal tunnel syndrome, right.  The examiner found that the Veteran had neuralgia, and significant effects on his occupation, with problems lifting and carrying and pain.  The examiner opined that the Veteran's carpal tunnel syndrome resulted in mild interference with activities involving repetitive wrist motion or finger movement.

The report of the September 2010 VA examination shows that on reflex examination of the right upper extremity, all findings were 1+ reflecting hypoactive results, and plantar flexion was normal.  Sensory examination of the cutaneous nerves of the wrist and into the hands showed normal vibration, normal position sense, decreased pain and light touch sense from the wrist and into the hands.  There was no dysthesia.  The examiner associated these findings to diabetes mellitus and not to the cervical or lumbar condition.  All motor examination findings were recorded as 5, indicating active movement against gravity.  Muscle tone was normal without atrophy.

The report of the August 2011 VA examination shows that the Veteran reported that the symptoms of his left carpal tunnel syndrome were worse than those of his right carpal tunnel syndrome.  The Veteran reported that he wore wrist braces and that he had declined suggested surgery.  He reported that the pain average fluctuated but averaged 6 on a scale of 10.  He took medication for the condition.  There was no history of surgery, neurologic trauma, or neurologic neoplasm.  

On neurological examination, findings for reflex examination were all 2+, indicating normal findings. On sensory examination, the examiner recorded normal findings and noted that no nerves were affected.  There was no dysthesia.  All motor examination findings were recorded as 5, indicating active movement against gravity.  Muscle tone was normal without atrophy.  

The report contains a diagnosis of mild chronic bilateral carpal tunnel syndrome.  The report noted the presence of nerve dysfunction, including neuritis and neuralgia, but no paralysis.  The usual effects of the bilateral condition was found to have mild or moderate effects on daily activities of doing chores, exercise, recreation and driving, but none on other activities such as traveling, feeding, bathing, dressing, and grooming.  The examiner characterized the pain average of 6/10 as in the moderate range.  Based on certain findings from EMG and X-ray examination, the examiner characterized the condition as likely to be mild chronic conditions with flares into the moderate range.

The Board notes that no new evidence relating to the claim for an increased evaluation for right carpal tunnel syndrome has been received since the vacated February 2012 Board decision.

On review, the Veteran has competently reported that he has right upper extremity neurologic symptoms associated with his right carpal tunnel syndrome.  He is competent to provide evidence regarding the symptoms in that extremity, and as to the severity of the symptoms he perceives.  38 C.F.R. § 3.159(a)(2).  Such neurologic symptomatology of the right upper extremity is supported by findings in the VA examination reports as discussed above.  

The Board finds that the preponderance of the evidence shows that the Veteran's right upper extremity symptoms due to carpal tunnel syndrome is not productive of symptoms that would warrant disability ratings in excess of the 20 percent ratings.  That is, the competent evidence does not show that the condition is productive of more than moderate symptoms.

The evidence reflects essentially only sensory involvement in the right upper extremity.  During VA examination the examiners found no atrophy, and motor strength was recorded as 5/5.  The competent evidence of record does not show any significant organic changes such as atrophy.  

Based on the foregoing, the rating should reflect that the Veteran does not have more than a moderate degree of impairment of neurologic function of the right upper extremity.  Such disability picture does not warrant a disability rating in excess of 20 percent, for right carpal tunnel syndrome.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8520.  As such, a higher rating than 20 percent is not warranted.  Id.  

C.  Onychomycosis, Bilateral Feet

The Veteran's onychomycosis, bilateral feet, is rated as noncompensably disabling, under Diagnostic Code 7813.  Pursuant to that code, the onychomycosis, bilateral feet, has been rated as analogous to eczema or dermatitis under Diagnostic Code 7806.  See 38 C.F.R. § 4.20.  During the course of this claim on appeal, the regulations for evaluation of skin disabilities were revised, effective on August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).

Under 38 C.F.R. § 4.118, Diagnostic Code 7813, as in effect prior to August 30, 2002, dermatophytosis is to be rated as eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2001).

Under 38 C.F.R. § 4.118, Diagnostic Code 7813, as in effect from August 30, 2002, dermatophytosis is to be rated as disfigurement of the head, face, or neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 7806) depending upon the predominant disability.   38 C.F.R. § 4.118, Diagnostic Code 7813 (2013).  Here, the clinical record reflects that the Veteran's onychomycosis, bilateral feet, is most appropriately evaluated as dermatitis under Diagnostic Code 7806.  There is no evidence that the disability involves other than the toenails of the feet, or that there are resulting scars.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001) (as in effect prior to August 30, 2002), a noncompensable rating is warranted with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating is warranted with exfoliation, exudation or itching, if involving an exposed surface or extensive area.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013) (as in effect from August 30, 2002), a noncompensable rating is warranted with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.

As the Veteran's claim for a higher initial rating for skin disorder was pending when the regulations pertaining to skin disorder was revised, he is entitled to the application of the version of the regulation that is more favorable to him from the effective date of the new criteria, but only the former criteria are to be applied for the period prior to the effective date of the new criteria. VAOPGCPREC 3-2000; see also 65 Fed. Reg. 33,422 (2000).
 
The report of the February 2001 VA examination shows that the Veteran reported he had a history of onychomycosis of the bilateral feet, involving all of his toes and manifested by thickening and discoloration of the nails.  Examination showed discoloration and thickening of the nails on all digits of the feet.  The report contains a diagnosis of onychomycosis, bilateral feet, residual.

The report of a June 2003 VA examination shows that the Veteran reported having fungus in his toenails.  Examination revealed discolored, deformed toenails of both feet.  The diagnosis was history of chronic fungal infection of all toenails of both feet.

The September 2010 VA examination report shows that the Veteran reported that the service-connected onychomycosis, bilateral feet, consists of skin symptoms of thick yellow nails on both lower extremities, which were worse in the summer.  The Veteran treated this with topical medication, which was neither a corticosteroid nor an immunosuppressive.  

On examination the examiner made findings that none of the exposed areas of the Veteran's body were affected, and less than five percent of his total body area was affected.  The examiner described diffuse nail thickening of the lower extremities consistent with onychomycosis.  The report contains a diagnosis of onychomycosis of the bilateral lower extremities; with no effects on occupation or daily activities.  

The Board notes that no new evidence relating to the claim for an increased evaluation for onychomycosis has been received since the vacated February 2012 Board decision.

As reflected in the discussion above, the Veteran's onychomycosis, bilateral feet, does not meet the criteria for a compensable rating under either the old or revised versions of pertinent diagnostic criteria.  There is no evidence of active infection, which apparently healed under therapy.  Early examination reports refer to "residual" and "history" of fungal infection.  At the most recent examination, the examiner found there was no evidence of any fungal infection of the feet.  
 
Hence, the preponderance of the evidence is against a compensable evaluation for the service-connected onychomycosis, bilateral feet, under the former and current Diagnostic Code 7806.  In sum, there is no evidence of exfoliation, exudation or itching, involving any exposed surface or extensive area (former criteria); and there is no evidence of involvement of least 5 percent of the entire body or of exposed area affected, or evidence that any intermittent systemic therapy is required (current criteria).  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the impairment resulting from the Veteran's onychomycosis, bilateral feet, does not warrant a compensable disability rating.  Accordingly, the claim must be denied.

Because the Board finds that the preponderance of the evidence establishes that the onychomycosis of both feet does not meet the criteria for a compensable rating, a higher rating is not warranted, and the reasonable doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  In reaching this determination, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal. Fenderson, 12 Vet. App. 119.  There is no evidence that the Veteran's onychomycosis has been persistently more severe than the extent of disability contemplated under the assigned zero percent rating at any time during the period of the initial evaluation than already accounted for in the noncompensable rating.  As indicated, the disability rating for the onychomycosis has been staged.  Fenderson, supra.

D.  Conclusions, Increased Evaluations

As to the grants here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  However, because the symptoms of the cervical strain and right carpal tunnel syndrome remained relatively constant throughout the course of the appeal and at no point were more disabling than reflected by the evaluations granted here, the Board finds that disability ratings assigned above are warranted for the entire period of service connection.  See Fenderson supra; Hart supra.  As such any additional staged ratings are not warranted for these disabilities.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's cervical strain, right carpal tunnel syndrome, and onychomycosis of the bilateral feet.  The rating criteria are therefore adequate to evaluate these disabilities, and referral for consideration of extraschedular rating is not warranted.  Thus is no basis for a staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a disability rating in excess of that assigned here.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7.  

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As reflected most recently in the August 2011 VA examination report, the Veteran has reported that he was still working and thus the record does not show that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities on appeal.  As such, the Board finds that a TDIU is not raised by the record.

E.  Earlier Effective Date for Service Connection, Sleep Apnea

The Veteran argues that an earlier effective date is warranted for his sleep apnea based on having had a pending claim since July 2001.  As such, he asserts that the effective date should relate back to July 2001. 

In a July 2007 Board decision, service connection for sleep apnea was denied.  The Veteran appealed the decision to the Court, and in a December 2008 Memorandum Decision the Court affirmed the section of the Board decision denying service connection for sleep apnea.  On June 5, 2009, the Veteran's former representative submitted June 2009 VA treatment records related to sleep apnea.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on June 5, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the Veteran's sleep apnea had its onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for sleep apnea.


ORDER

A disability rating in excess of 20 percent for a cervical strain is denied. 

A disability rating in excess of 20 percent for right carpal tunnel syndrome is granted. 

A compensable disability rating for onychomycosis, bilateral feet, is denied.

Entitlement to an effective date prior to June 5, 2009 for service connection for sleep apnea is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


